Filed 4/25/13 P. v. Tomlin CA2/4
                      TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR



THE PEOPLE,                                                          B240705

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA114553)
         v.

BETTY LOU TOMLIN,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Marcelita V. Haynes, Judge. Affirmed.
         Elizabeth A. Courtenay, under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.


                          _________________________________________
      Appellant Betty Lou Tomlin pled no contest to possession of a controlled
substance (Health & Saf. Code, § 11377, subd. (a)). Imposition of the two-year midterm
sentence was suspended, and she was placed on probation and ordered to complete a drug
treatment program. After the court repeatedly ordered Tomlin to complete various drug
treatment programs, it revoked probation and imposed the two-year prison term. Tomlin
appealed. Our independent review of the record reveals no arguable issues that would aid
Tomlin. We affirm.
                   FACTUAL AND PROCEDURAL SUMMARY
      Tomlin was charged with possession of a controlled substance, in violation of
Health and Safety Code section 11377, subdivision (a). She pled no contest as the result
of a plea agreement. In exchange, she was given a two-year midterm sentence, execution
suspended. In addition, she was to serve three years of formal probation and complete
one year of live-in treatment at the Sylmar Rehabilitation Center. Judge Haynes stated
the reporting requirements attached to the sentence and imposed a series of fines. The
fines were permanently stayed because of Tomlin’s indigence. She was released to a
representative of the drug treatment program.
      Tomlin failed to appear at a subsequent court hearing. The probation report
indicated that she had deserted probation. A bench warrant was issued, and probation
was revoked. Tomlin then appeared before the court and admitted she had violated
probation. The court reinstated probation and ordered her to complete the rehabilitation
program.
      Four months later, probation was again revoked, and Tomlin was remanded into
custody. She admitted violating her probation by failing to follow the drug treatment
program’s rules. The court stated that it would be giving her “one more chance” before
having the two-year prison term imposed. Probation was reinstated, and Tomlin was
again ordered to complete a treatment program and to attend day programs. The court
told Tomlin that she was to report to probation “once [she was] stabilized” and ensured
that she understood those conditions.


                                            2
       Probation was again revoked after Tomlin failed to comply with the treatment
program’s rules, and she was placed in jail. The court stated that it would allow Tomlin
another chance to complete the drug treatment program. It explicitly stated that if she
failed to follow the rules of the facility, she would be sent to prison to serve her term.
The court left probation revoked and set a probation violation hearing for 30 days later.
The court asked Tomlin if she understood what she was expected to do and told her she
was being ordered to appear at that hearing. She affirmed that she understood. Tomlin
failed to appear at the hearing, and a bench warrant was issued.
       The court held a hearing on the probation violation, which Tomlin attended. It
indicated that Tomlin had failed to comply with the orders of the treatment program and
did not report to probation. Tomlin did not refute that she had failed to comply with the
program’s rules, but she testified that she was not told to report to probation and did not
know she was supposed to report because she believed the court had suspended that
requirement until the next scheduled court date. The court indicated that it was looking at
the entire history of the case, including the multiple opportunities she was afforded to
avoid the prison sentence. It found Tomlin in violation of probation, and probation was
ordered revoked. The previously suspended two-year prison sentence was imposed.
       This appeal followed.
                                       DISCUSSION
       We appointed counsel to represent Tomlin on appeal. Appointed counsel filed an
appellate brief raising no issue, but asking this court to independently review the entire
record on appeal for arguable issues, pursuant to People v. Wende (1979) 25 Cal.3d 436,
           1
441–442. Tomlin was advised that she had 30 days within which to submit by brief or



       1
        Appointed counsel notes that she filed a motion with the trial court to correct the
abstract of judgment regarding presentence credits, but it was not heard because Tomlin
had already been released from custody. Counsel states that more presentence credit
would not benefit Tomlin because she is not subject to parole or other post-release
supervision. We decline to address the issue as Tomlin’s custody status is not in the
record before us.
                                              3
letter any contentions or arguments she wished this court to consider. No response has
been received.
      We have independently reviewed the record in accordance with People v. Wende,
supra, 25 Cal.3d at pages 441–442, and find no arguable issues that could aid Tomlin.


                                    DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                EPSTEIN, P. J.
We concur:



      MANELLA, J.



      SUZUKAWA, J.




                                           4